            Case: 3:18-cv-00339-WHR Doc #: 70 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 728


~AO 154 (10/03) Substitution of Attorney



                                           UNITED STATES DISTRICT COURT
                         Southern                                 District of                                            Ohio


                    Chassidy Akbar                                              CONSENT ORDER GRANTING
                                                Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                             V.
                 Zam Chin Khai, et al.                                          CASE NUMBER:           3:18-cv-339
                                             Defendant (s),
                                                                                                       ----------

           Notice is hereby given that, subject to approval by the court,              Ohio Department of Medicaid                              substitutes
                                                                                                            (Party (s) Name)

Dennis Yacobozzi 11, Esq.       , State Bar No. 0076339
----------''----------------
                      (Name New   of
                                                ------- as counsel of record in
                                           Attorney)

place of      Joseph Mccandlish, Esq.
                                                            (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
         Firm Name:                    Yacobozzi Drakatos LLC

         Address:                      1243 S High St

         Telephone:                 (614) 443-2800                   Facsimile (614) 443-2801
                                    --------------
                                    d ya cob o zz i@yd Ie g a I. com
         E-Mail (Optional):


I consent to the above substitution.
Date:
                                                                                                                 (Sjgnnture of Party {s))
                                                                                                             /
I consent to being subs~:d.
Date:
                     (
                      /J zc_                                                                                                                  -~7377)~

I consent to the above substitution.

Date:                         10/21/2020




The substitution of attorney is hereby approved and so ORDERED.

                                                                                                                                      (tp - per Judge Rice authorization
Date:            10-23-2020                                                                                                           after his review)
                                                                                                                         Judge


[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
